DETAILED ACTION
This Office Action is in response to the communication filed on 12/17/2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15 and 17-20 have been examined and are pending in this application. Claims 1 and 10 are independent.
Response to Arguments/Remarks
As to the rejections of claim 9, rejected under 35 U.S.C. § 112(b), the rejection is withdrawn as the claim have been amended.
Applicants’ arguments in the instant Amendment, filed on 12/17/2021, with respect to the prior-art rejections to claims 1-15 and 17-20, and limitations listed below, have been fully considered but they are not persuasive. While the claims, including the independent claims, are amended to include refined limitation, the applied prior art continues to the scope of the amended claims.
Applicant’s Remarks: As to independent claims 1 and 10, the Applicant submits that at least the applied prior art does not teach the amended limittaions, (a) “wherein said performing one or more actions comprises performing a least one action to manage the ticked issued to the HIS by the network authentication service,” for claim 1, and (b) “wherein the one or more actions specifies in actions comprises actions for managing the ticked stored within the key store,” for claim 10. In supporting Applicant’s argument, the Applicant none of the prior art, specifically Fleischman, does not teach managing ticket or storing ticket within the device.  The claims’ scope is distinct from Fleischman’s teaching of determining ticket validity (Applicant Arguments/Remarks, 12/17/2021, pages 10-14).
The Examiner disagrees with the Applicants. Applied prior art teaches the above addressed limitations.  Examiner disagree with the Applicant, and submits that Fleischman teaches managing the ticked stored within the device. 
The claim limitation does not refine as to what are the functions of the ‘managing’ process. Giving the broadest interpretation, to one of ordinary skill in the art, any process of handling the ticket for access control, where the ticket is stored within the device, would read on the claim limitation. 
Fleischman teaches of storing the key within the device for access controlling (Fleischman: pars 0019, 0035, teaches that the ticket is optionally stored either the server or within the device [i.e. the key is stored within the system]) Fleischman also teaches several ticket managing functions (Fleischman: pars 0019, 0035-0036, the ticket is used to control user access to data object [i.e. resource] based on the user and device access authorization and authentication). The device verify the ticket validity [i.e. an example of managing the ticket]. The device (periodically or upon use) examine stored tickets to verify continued validity, and may discard any tickets that are no longer valid [another example of managing the ticket]. [Please note that the paragraph 35 of the reference has typographical error, numerating the device as 16, which meant to be 14]. Alternatively or additionally, the device proactively seek the renewal of expired ticket [i.e. additional example of managing the ticket])
Applicant’s Remarks: As to independent claims 1 and 10, the Applicant further submits that the applied priro art does not tecah the limittaion “reciving user’s presence information and system state information”. Also, the applied prior art does not teach the limittaion, “determining if the user presence information and the system state information are compliant with [ the] policies.” (Applicant Arguments/Remarks, 12/17/2021, pages 11-12).
The Examiner disagrees with the Applicants. The Examiner respectfully submits that the applied prior art teaches the above addressed limitations.
The claim limitation does not refine as to what type of “user presence information” and what type of “system state information” is received, and determined for compliant. Claim doesn’t refined either what is the mechanism/algorithm that is used to check compliance. Giving the broadest interpretation, to one of ordinary skill in the art, any user information that is used for user presence would read on the user presence information, and any information that the system is operation/in action would read on the system state limitation.
Alfano teaches of receiving user presence information (Alfano: 0019-0025, 0028-0029, 0079, 0081-0085, the detection function detects user presence using none or more sensors [i.e. user presence information]), and determining the compliance with the policy (Alfano: 0019-0025, 0028-0029, 0079, 0081-0085, based on a preset policy, the HIS detects if the user is absent for a prolong time, or moved away for a time, or a not [i.e. determination of compliance with the policy using user’s presence information]). Alfano teaches of receiving system sate information (Alfano: 0019-0025, 0028-0029, 0079, 0081-0085, the sensor devices continues to automatically gather information [i.e. the system is actively in operation, an example of system state information] regarding user presence or absence at periodic intervals), and determining the compliance with the policy (Alfano: 0019-0025, 0028-0029, 0079, 0081-0085, based on a preset policy, the HIS detects if the user is absent for a prolong time, or moved away for a time, or a not [i.e. determination of compliance with the policy while the system is actively in action to sense the presence/absence of the user]).
Additionally, as to the dependent claims 2-9, 11-15, and 17-20, the Applicant submits that the claims are allowable at least based on their dependency from the allowable base claim (Applicant Arguments/Remarks, 12/17/2021, page 15).
The Examiner disagrees with the Applicants. The Examiner respectfully submits that the dependent claims 2-9, 11- 15 and 17-20 are rejected at least based on the rationale and response presented to the argument for their respective base claims, and the reference applied to the claims 22-9, 11- 15 and 17-20.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Alfano et al (“Alfano,” US 2018/0321731, published on 11/08/2018), in view of Fleischman et al (“Fleischman,” US 2012/0321087, published on 12/20/20012).
As to claim 1, Alfano teaches a computer implemented method to manage tickets issued to an information handling system (IHS) by a network authentication service, wherein the computer implemented method is performed by a processing device of the IHS executing program instructions, which are contained [ ] within a computer readable storage device of the HIS (Alfano: Abstract, pars 0002, 0019-0025,  0028-0029, an information handling system (HIS), include a variety of hardware and software components that may be configured to process, store, and communicate information and may include one or more computer systems, data storage systems, and networking systems, for performing functions of operating a heuristic user presence based security solution using sensor(s)), and wherein the computer implemented method comprises:
(Alfano: pars 0019-0025, 0028-0029, 0079, 0081-0085, the detection function detects user presence using none or more sensors, and the sensor devices continues to automatically gather information regarding user presence or absence at periodic intervals);
determining if the user presence information and the system state information are compliant with [ ] policies stored within the HIS (Alfano: pars 0019-0025, 0028-0029, 0079, 0081-0085, based on a preset policy, the HIS detects if the user is absent for a prolong time, or moved away for a time, or a not); and
performing one or more actions specified in at least one of the [ ] policies if the user presence information or the system state information is not compliant with the at least one [ ] policy (Alfano: pars 0019-0025, 0028-0029, 0079, 0081-0085, based on a preset policy, if the user is absent for a prolong time, or moved away for a time, the HIS performs the appropriates action complying with the security solution, and restrict user access to the system).
While Alfano teaches of restricting user use and access to user’s device based on the user’s presence and continuous presence, Alfano does not explicitly teach which are contained within a ticket management service stored within a computer readable storage device of the HIS; compliant with ticket management policies; and performing [ ] actions specified in at least one of the ticket management policies if [ ] compliant with the at least one ticket management policy,
wherein said performing one or more actions comprises performing a least one action to manage the ticked issued to the HIS by the network authentication service.
(Fleischman: pars 0004, 0035-0036, teaches a process and system, where a ticket is used to control user access to data object [i.e. resource] based on the user and device access authorization and authentication); and
performing [ ] actions specified in at least one of the ticket management policies if [ ] compliant with the at least one ticket management policy (Fleischman: pars 0004, 0035-0036, determine if the ticket is valid or not based on the preset access policy, and if not valid, the system refuse to grant access to the user to the object or process generating a renewed ticket),
wherein said performing one or more actions comprises performing a least one action to manage the ticked issued to the HIS by the network authentication service (Fleischman: pars 0019, 0035-0036, teaches that the ticket is optionally stored either the server or within the device [i.e. the key is stored within the system],, the ticket is used to control user access to resource based on the user and device access authorization and authentication. The device verify the ticket validity [i.e. an example of managing the ticket]. The device (periodically or upon use) examine stored tickets to verify continued validity, and may discard any tickets that are no longer valid [another example of managing the ticket]. [Please note that the paragraph 35 of the reference has typographical error, numerating the device as 16, which meant to be 14]. Alternatively or additionally, the device proactively seek the renewal of expired ticket [i.e. additional example of managing the ticket]).
before the effective filing date of the claimed invention to combine the teachings of Fleischman with the method/system of Alfano for the benefit of providing a user with a means for managing access ticket and restricting or disabling user access if user is not present or not using the device for making sure that the resource is accessible only to an authenticated user who is permitted to access the object on a trusted device. (Fleischman: pars 0004, 0035-0036). 
As to claim 2, the combination of Alfano and Fleischman teaches the computer implemented method as recited in claim 1, 
Alfano and Fleischman further teaches further comprising repeating said receiving and said determining if the user presence information and the system state information is compliant with the ticket management policies (Alfano: pars 0019-0025, 0028-0029, 0079, 0081-0085, based on a preset policy detect user presence or movement and device activity and information. Fleischman: pars 0004, 0035-0036, the ticket is revoked or reissued based confirming that the device and/or user are still authorized to access).
As to claim 3, the combination of Alfano and Fleischman teaches the computer implemented method as recited in claim 1, 
Alfano further teaches wherein said receiving comprises receiving the user presence information and the system state information from an integrated sensor hub (ISH) included within the HIS (Alfano: pars 0020-0021, 0048, 0081-0085, contains a sensor hub. the detection function detects user presence using none or more sensors, and the sensor devices continues to automatically gather information regarding user presence or absence at periodic intervals).
As to claim 4, the combination of Alfano and Fleischman teaches the computer implemented method as recited in claim 1, 
Alfano further teaches wherein said receiving comprises receiving the user presence information and the system state information from a plurality of hardware and software components of the HIS (Alfano: pars 0020-0021, 0048, the sensor hub application platform interface include software or firmware code instructions associated with the sensor(s) that perform varying types of data analysis on the information gathered by the sensor devices).
As to claim 5, the combination of Alfano and Fleischman teaches the computer implemented method as recited in claim 1, 
Alfano further teaches wherein said receiving comprises receiving the user presence information and the system state information upon user login to the IHS, and continuing to receive the user presence information and the system state information until the user logs out of the HIS (Alfano: pars 0019-0025, 0028-0029, 0079, 0081-0085, user logs in to use the device or access a resource. Then, based on a preset policy, the HIS system/method detects if the user is absent for a prolong time, or moved away for a time, or a not).
As to claim 6, the combination of Alfano and Fleischman teaches the computer implemented method as recited in claim 1, 
(Fleischman: pars 0004, 0021, 0035-0036, determine if the ticket is valid or not [i.e. managing tickets] based on the preset access policy, and if not valid, the system refuse to grant access to the user to the object, revoking the ticket, or process generating a renewed ticket and allowing access to the disposed access key).
As to claim 7, the combination of Alfano and Fleischman teaches the computer implemented method as recited in claim 6, 
Alfano and Fleischman further teaches wherein said quarantining comprises: temporarily removing the one or more tickets from the key store when the user presence information or the system state information is not compliant with the at least one ticket management policy; and reinserting the one or more tickets into the key store when user presence information and the system state information are back in compliance with the ticket management policies (Alfano: pars 0019-0025, 0028-0029, 0079, 0081-0085, , the HIS system/method detects if the absent user or user who had moved away has retuned, or a not. Fleischman: pars 0004, 0021, 0035-0036, determine if the ticket is valid or not based on the preset access policy, and if not valid, the system refuse to grant access to the user to the object, revoking the ticket, or process generating a renewed ticket and allowing access to the disposed access key).
As to claim 8, the combination of Alfano and Fleischman teaches the computer implemented method as recited in claim 1, 
(Alfano: pars 0051, 0081-0082, the HIS turns off one or more radio systems, reducing CPU operation such as turning down CPU frequency, turning off global position systems, sensors, or shutting down peripherals. Places the operating system in an off or inactive state).
As to claim 9, the combination of Alfano and Fleischman teaches the computer implemented method as recited in claim 8, 
Alfano further teaches wherein said controlling the power state of the IHS comprises locking, suspending or powering down the HIS (Alfano: pars 0030, 0051, 0081-0082, 0112, the HIS turns off one or more radio systems, reducing CPU operation such as turning down CPU frequency, turning off global position systems, sensors, or shutting down peripherals. Locking down the operating system; places the operating system in an off or inactive state).
As to claim 10, Alfano teaches an information handling system (IHS), comprising: a system memory [ ]; a computer readable storage device that stores an operating system (OS),  [ ] policy database containing policies that specify actions performed [ ] based on user  presence and system state; and a host processor that executes program instructions [ ] during OS runtime (Alfano: Abstract, pars 0002, 0019-0025,  0028-0029, an information handling system (HIS), include a variety of hardware and software components that may be configured to process, store, and communicate information and may include one or more computer systems, data storage systems, and networking systems, for performing functions of operating a heuristic user presence based security solution using sensor(s)), to:
receive user presence information and system state information (Alfano: pars 0019-0025, 0028-0029, 0079, 0081-0085, the detection function detects user presence using none or more sensors, and the sensor devices continues to automatically gather information regarding user presence or absence at periodic intervals);
compare the user presence information and the system state information to  the policies contained [ ] (Alfano: pars 0019-0025, 0028-0029, 0079, 0081-0085, based on a preset policy, the HIS detects if the user is absent for a prolong time, or moved away for a time, or a not);; and 
perform one or more actions specified in the policies if the user presence information or the system state information is not compliant with at least one of the policies (Alfano: pars 0019-0025, 0028-0029, 0079, 0081-0085, based on a preset policy, if the user is absent for a prolong time, or moved away for a time, the HIS performs the appropriates action complying with the security solution, and restrict user access to the system).
While Alfano teaches of restricting user use and access to user’s device based on the user’s presence and continuous presence, Alfano does not explicitly teach memory comprising a key store for storing tickets supplied to the IHS by a network authentication service; a ticket management service for managing the tickets stored within the key store, and a ticket management policy database; [actions performed] by the ticket management service; [instructions] contained within the ticket management service; and
wherein the one or more actions specifies in actions comprises actions for managing the ticked stored within the key store.
However, in an analogous art, Fleischman teaches memory comprising a key store for storing tickets supplied to the IHS by a network authentication service; a ticket management service for managing the tickets stored within the key store, and a ticket management policy database (Fleischman: pars 0004, 0019-0021, 0035-0036, teaches a process and system, where a ticket is used to control user access to data object [i.e. resource] based on the user and device access authorization and authentication. The ticket and an access key associated with the ticket is stored in a storage and regulated by sever based on client device /user’s authentication); and
[actions performed] by the ticket management service; [instructions] contained within the ticket management service (Fleischman: pars 0004, 0035-0036, determine if the ticket is valid or not based on the preset access policy, and if not valid, the system refuse to grant access to the user to the object or process generating a renewed ticket); and
wherein the one or more actions specifies in actions comprises actions for managing the ticked stored within the key store (Fleischman: pars 0019, 0035-0036, teaches that the ticket is optionally stored either the server or within the device [i.e. the key is stored within the system], and the device verify the ticket validity [i.e. an example of managing the ticket]. The device (periodically or upon use) examine stored tickets to verify continued validity, and may discard any tickets that are no longer valid [another example of managing the ticket]. [Please note that the paragraph 35 of the reference has typographical error, numerating the device as 16, which meant to be 14]. Alternatively or additionally, the device proactively seek the renewal of expired ticket [i.e. additional example of managing the ticket]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Fleischman with the method/system of Alfano for the benefit of providing a user with a means for managing access ticket and restricting or disabling user access if user is not present or not using the device for making sure that the resource is accessible only to an authenticated user who is permitted to access the object on a trusted device. (Fleischman: pars 0004, 0035-0036).
As to claim 11, the combination of Alfano and Fleischman teaches the information handling system as recited in claim 10, 
Alfano further teaches wherein the host processor begins executing the program instructions contained within the ticket management service when a user logs into the IHS and continues executing the program instructions until the user logs out of the HIS (Alfano: pars 0019-0025, 0028-0029, 0079, 0081-0085, user logs in to use the device or access a resource. Then, based on a preset policy, the HIS system/method detects if the user is absent for a prolong time, or moved away for a time, or a not).
As to claim 12, the combination of Alfano and Fleischman teaches the information handling system as recited in claim 10, 
Alfano further teaches further comprising: one or more sensors for collecting sensor data used to generate the user presence information; and a plurality of hardware and software components for collecting the system state information (Alfano: pars 0020-0021, 0048, the sensor hub application platform interface include software or firmware code instructions associated with the sensor(s) that perform varying types of data analysis on the information gathered by the sensor devices).
As to claim 13, the combination of Alfano and Fleischman teaches the information handling system as recited in claim 12, 
Alfano further teaches wherein the one or more sensors comprise one or more of the following: a camera, an eye tracking device, a time-of-flight sensor, a motion sensor, an infrared (IR) sensor, a temperature sensor, an acoustic sensor, a vibration sensor, a proximity sensor and radar (Alfano: pars 0019, 0048, 0052, sensor device includes digital cameras, microphones, temperature sensors, motion sensor, infrared camera, proximity sensors, ultrasound sensors, etc.).
As to claim 14, the combination of Alfano and Fleischman teaches the information handling system as recited in claim 12,
Alfano further teaches wherein the plurality of hardware and software components comprise two or more of the following: the operating system, a driver layer, an embedded controller, a network interface controller, a Bluetooth controller, an audio controller, a Universal Serial Bus (USB) controller, a Global Positioning System (GPS) sensor, an accelerometer, a gyroscope, and a laptop hinge rotation sensor (Alfano: pars: 0019, 0024, 0028, 0030, 0048, 0052, includes operating system, Bluetooth and Wi-Fi communication features. The sensor device includes GPS location devices, microphone, accelerometers, etc.).
As to claim 15, the combination of Alfano and Fleischman teaches the information handling system as recited in claim 12, 
(Alfano: 0020-0021, 0048, the sensor hub application platform interface include software or firmware code instructions associated with the sensor(s) that perform varying types of data analysis on the information gathered by the sensor devices).
As to claim 17, the combination of Alfano and Fleischman teaches the information handling system as recited in claim 10, 
Fleischman further teaches where the actions for managing the tickets comprise destroying one or more of the tickets stored within the key store (Fleischman: pars 0004, 0021, 0035-0036, determine if the ticket is valid or not based on the preset access policy, and if not valid, the system refuse to grant access to the user to the object, revoking the ticket).
As to claim 18, the combination of Alfano and Fleischman teaches the information handling system as recited in claim 10, 
Alfano and Fleischman further teaches where the actions for managing the tickets comprise: temporarily removing one or more tickets from the key store when the user presence information or the system state information is not compliant with the at least one of the policies; and reinserting the one or more tickets into the key store when the user presence information and the system state information are back in compliance with the policies (Alfano: 0019-0025, 0028-0029, 0079, 0081-0085, , the HIS system/method detects if the absent user or user who had moved away has retuned, or a not. Fleischman: pars 0004, 0021, 0035-0036, determine if the ticket is valid or not based on the preset access policy, and if not valid, the system refuse to grant access to the user to the object, revoking the ticket, or process generating a renewed ticket and allowing access to the disposed access key).
As to claim 19, the combination of Alfano and Fleischman teaches the information handling system as recited in claim 10, 
Alfano further teaches wherein the one or more actions specified in the policies further comprise actions for controlling a power state of the HIS (Alfano: 0051, 0081-0082, the HIS turns off one or more radio systems, reducing CPU operation such as turning down CPU frequency, turning off global position systems, sensors, or shutting down peripherals. Places the operating system in an off or inactive state).
As to claim 20, the combination of Alfano and Fleischman teaches the information handling system as recited in claim 19, 
Alfano and Fleischman further teaches wherein the actions for controlling the power state of the IHS comprise locking, suspending or powering down the HIS (Alfano: pars 0030, 0051, 0081-0082, 0112, the HIS turns off one or more radio systems, reducing CPU operation such as turning down CPU frequency, turning off global position systems, sensors, or shutting down peripherals. Locking down the operating system; places the operating system in an off or inactive state).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jahangir Kabir whose telephone number is (571) 270-3355.  The examiner can normally be reached on 9:00- 5:00 Mon-Thu.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on (571) 270-5002.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on 

/JAHANGIR KABIR/             Primary Examiner, Art Unit 2439